Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation” a first output having two contacts, a second output having two contacts, a sensing circuit, comprising a first connection to the second of said two terminals, and a second connection to the second of two contacts of said first output, and an output comprising DC voltage” in claim 1, 14, 16, and  “ the sensing circuit comprises a single relay” in claim 15  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
ed to because of the following informalities: 
	Claim 1,  Claim 14,  Claim 16, line 2, “ two terminals” should be – two input terminals—
	Claim 1,  Claim 14,  Claim 16, line 3,  “ a first of” should be --a first input terminal—
	Claim 1,  Claim 14,  Claim 16, line 5, “ a first of said input terminals” should be – the first input terminal of said two input terminals--
	Claim 1,  Claim 14,  Claim 16, line 3, line 4 “ two contacts” should be – two contacts of the first output—
	Claim 1,  Claim 14,  Claim 16, line 5,  line 6 “ two contacts” should be – two contacts of the second output—
	Claim 1,  Claim 14,  Claim 16, line 7, “ the second of said two terminals” should be – a second terminal of said two input terminals—
	Claim 1,  Claim 14,  Claim 16, line 8, “ the second of two contacts” should be – a second contact of said two contacts—
	Claim 1,  Claim 14,  Claim 16, line 9 “ DC voltage” should be – a direct-current(DC) voltage—
	Claim 1,  Claim 14,  Claim 16, line 9, “ the current” should be – current—
	Claims 2-5, 9-13,  line 1, “ the set of variable” should be –the set of pre-determined variables—
	Claim 2, “ inputs” should be – input signals--
	Claim 3, line 2, “ memory”  should be –a memory—
	Claim 6, Claim 7, line 1, “ microcontroller “ should be – microcontroller unit—
	Claim 7, line 2, “ can measure” should be—configured to measure--
	Claims 9-13, line 2, “ secondary output” should be – second output—
	Claim 12, line 2, “ primary output” should be – first output—
	“ 12. The control switch of Claim 14… set by connection” should be – 15. The control switch of Claim 14… set by a connection—

	“ 14. The control switch of Claim 14” should be – 17. The control switch of Claim 14—
“ 15. The control switch of Claim 14” should be – 18. The control switch of Claim 14—
	“ 16. A control switch comprising:” should be – 19. A control switch comprising:--
	“ 17. The control switch of Claim 16” should be –20. The control switch of Claim 19—
	“ 18. The control switch of Claim 16” should be –21. The control switch of Claim 19— ( Note: the dependency of the claims are based on claim objection above.
Appropriate correction is required.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. Claim(s) 1, 4-5,  10,14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiri (US 7,341,481)
With regard to claim 1, Spiri teaches a control switch comprising:
an input having two terminals ( see claim 1 of Spiri an input having two terminals; also 10, Fig. 1, has one terminal a neutral line, the other terminal is hot line); a first output  ( e.g., 20, Fig. 
With regard to claim 4, Spiri teaches all the limitations of claim 1, and further teaches the set of variables includes a termination threshold ( col 3, line 10-15, if the voltage drops below a second predetermined threshold….. turning off the Switched output 30)
With regard to claim 5, Spiri teaches all the limitations of claim 1, and further teaches  the set of variables includes an actuation threshold ( col 2, line 50-68, col 3, line 1-5, When this voltage exceeds a first predetermined threshold, … determines that the unswitched output is in use, which means the first predetermined threshold is an actuation threshold).
With regard to claim 10, Spiri teaches all the limitations of claim 1, and further teaches the set of variables includes a shutoff delay for the secondary output( col 3, line 5-15, the microcontroller will deassert its general purpose output after a second predetermined time period has elapsed, which is a shut off delay) .
With regard to claim 14, Spiri teaches a control switch comprising:
an input having two terminals ( see claim 1 of Spiri an input having two terminals; also 10, Fig. 1, has one terminal a neutral line, the other terminal is hot line); a first output  ( e.g., 20, Fig. 1)having two contacts ( WP1, WP2, Fig. 1), wherein a first of said two input terminals  ( neutral terminal, Fig. 1) is connected to a first of said two contacts ( e.g., WP2, Fig. 1) ( see claim 1 of Spiri, a first output having two contacts, wherein a first of said two input terminals is connected to a first of said two contacts) ; a second output ( e.g., 30, Fig. 1) having two contacts ( WP4, WP5, Fig. 1), wherein a first of said input terminals ( neutral terminal, Fig.1) is connected to said first of said two contacts ( WP5, Fig. 1) ( see claim 1 of Spiri a second output having two contacts, wherein a first of said input terminals is connected to said first of said two contacts); a sensing circuit ( e.g., T1, D1, R3, R4, C4 Fig. 1), comprising a first connection( 1A, Fig. 1) to the second of said two terminals ( hot line terminal, Fig. 1), and a second connection( e.g., 2A, Fig. 1) to the second of two contacts of said first output ( WP1, Fig. 1), and an output ( line hot out, Fig. 1) comprising DC voltage varying proportionally the current passing between said first and second connections ( see claim 1 of Spiri, a sensing circuit, comprising a first connection to the second of said two input terminals, and a second connection to the second of said two contacts of said first output, and an output comprising a DC voltage varying proportionally the current passing between said first and second connections); and, a microcontroller unit ( e.g., U1, Fig. 1) that controls current to the first or the second output ( e.g. 30, Fig. 1) based on a set of pre-determined variables ( e.g., see abstract, the controller monitor the current, enable /disable the outlet based on a first/second predetermined value)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5. Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Spiri (US 7,341,481)  in view of Chen (US20120086272A1)
With regard to claim 2, Spiri teaches all the limitations of claim 1, but not the set of variables are set by inputs on the control switch.
However, Chen teaches the set of variables are set by inputs on the control switch ([0029] power safety parameter is input from the input devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  Spiri, to  set the set of variables by inputs on the control switch, as taught by Chen, in order to implement a user control equipment, control the device based on user’s requirement and enhance the user’s experience.
With regard to claim 7, Spiri teaches all the limitations of claim 1 , and further teaches  the microcontroller has a programming mode where the sensing circuit can measure a current load to a device ( see abstract, a microcontroller monitors the current used by the first outlet).
Spiri does not teach store the current load.
However, Chen teaches store the current load ([0039], [0040] acquired power load from measurement and store the power load information).
.

6. Claims 3, 8, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Spiri (US 7,341,481)  in view of Bodner (US20110221271A1).
With regard to claim 3, Spiri teaches all the limitations of claim 1, but not the set of variables are stored in memory on the microcontroller unit.
However, Bodner teaches the set of variables are stored in memory on the microcontroller unit. ( see [0043] threshold memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  Spiri, to  store the variables in memory, as taught by  Bodnar, in order to save the information and reuse it, reduce the operation time and avoid input the information again.
With regard to claim 8, Spiri teaches all the limitations of claim 1, but not where there is at least one relay controlled by the microcontroller unit.
	However, Bodnar teaches there is at least one relay  ( e.g., 370, Fig. 3A) controlled by the microcontroller unit ( 350, Fig. 3A)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  Spiri, to  include at least one relay controlled by the microcontroller unit, as taught by Bodnar, because the relay can handle large current and high voltage, improve the safety of the system, and reduce the maintenance cost.
With regard to claim 19, Spiri  teaches a control switch comprising:
an input having two terminals ( see claim 1 of Spiri an input having two terminals; also 10, Fig. 1, has one terminal a neutral line, the other terminal is hot line); a first output  ( e.g., 20, Fig. 1)having two contacts ( WP1, WP2, Fig. 1), wherein a first of said two input terminals  ( neutral terminal, Fig. 1) is connected to a first of said two contacts ( e.g., WP2, Fig. 1) ( see claim 1 of Spiri, a first output having two contacts, wherein a first of said two input terminals is connected to a first of said two contacts) ; a second output ( e.g., 30, Fig. 1) having two contacts ( WP4, WP5, Fig. 1), wherein a first of said input terminals ( neutral terminal, Fig.1) is connected to said first of said two contacts ( WP5, Fig. 1) ( see claim 1 of Spiri a second output having two contacts, wherein a first of said input terminals is connected to said first of said two contacts); a sensing circuit ( e.g., T1, D1, R3, R4, C4 Fig. 1), comprising a first connection( 1A, Fig. 1) to the second of said two terminals ( hot line terminal, Fig. 1), and a second connection( e.g., 2A, Fig. 1) to the second of two contacts of said first output ( WP1, Fig. 1), and an output ( line hot out, Fig. 1) comprising DC voltage varying proportionally the current passing between said first and second connections ( see claim 1 of Spiri, a sensing circuit, comprising a first connection to the second of said two input terminals, and a second connection to the second of said two contacts of said first output, and an output comprising a DC voltage varying proportionally the current passing between said first and second connections); and, a microcontroller unit that controls current to the first or second outputs based on a set of pre-determined variables (e.g., see abstract, the controller monitors the current, enable /disable the outlet based on a first/second predetermined value).
Spiri does not teach the set of predetermined variables stored in a memory module.
However, Bodnar teaches the set of predetermined variables stored in a memory module ( see [0043] threshold memory).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  Spiri, to  store the variables .

7. Claims 6, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Spiri (US 7,341,481)  in view of Gunwall (US20110031819)
With regard to claim 6, Spiri teaches all the limitations of claim 1, but not the microcontroller is connected to a bypass switch.
However, Gunwall teaches the microcontroller ( e.g., timer, which function as a controller, Fig. 3) is connected to a bypass switch ( e.g., 216, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  Spiri, to  configure the microcontroller to be connected to a bypass switch, as taught by Gunwall, in order to provide an bypass/engage function with the controller, satisfy the user’s requirement to select bypass/engage function and enhance the user’s experience.
With regard to claim 16, Spiri teaches all the limitations of claim 14, but not the microcontroller has a bypass setting to connect the input to the first and second output.
However, Gunwall teaches the microcontroller ( e.g., Timer Fig. 3) has a bypass setting ( e.g., 216 Fig. 3) to connect the input to the first and second output ( e.g., 214, Fig. 3, while Fig. 1 shows there are 2 outlets 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  Spiri, to  configure the microcontroller has a bypass setting to connect the input to the first and second output, as taught by Gunwall, in order to provide an bypass/engage function with the controller, satisfy the user’s requirement to select bypass/engage function, bypass certain function based on the need  and enhance the user’s experience.

8. Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over Spiri (US 7,341,481)  in view of Montena (US 20120313454)
With regard to claim 9, Spiri teaches all the limitations of claim 1, but not teaches the set of variables includes a restart delay for the secondary output .
However, Montena teaches a restart delay for the secondary output (where the second timer closes the second switch a second predetermined amount of time after receiving the power restart indicator, see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  Spiri, to  include a restart delay for the secondary output, as taught by Montena, in order to automatically control the restart of power in a timed manner, satisfy the user’s requirement while avoid manual operation to save manpower.

9. Claim 11 is  rejected under 35 U.S.C. 103 as being unpatentable over Spiri (US 7,341,481)  in view of Johnson, Jr. (US20140240879A1)
With regard to claim 11, Spiri teaches all the limitations of claim 1, but not the set of variables includes a normal operating current for secondary output.
However, Johnson, Jr.  teaches the set of variables includes a normal operating current for secondary output ( [0008] set the peak current to an allowable direct current, and transfer to switch mode when a fault is signal. The allowable current is a normal/expected current without fault).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  Spiri, to  configure the set of variables to include a normal operating current for a secondary output, as taught by Johnson, Jr, .


10. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Spiri (US 7,341,481)  in view of Gibbs (US5272585A)
With regard to claim 12, Spiri teaches all the limitations of claim 1,  but not the set of variables includes a combined current limit for the primary and secondary output.
However, Gibbs teaches the set of variables includes a combined current limit for the primary and secondary output ( A sum of the theoretical power consumption ( sum of all outlets in use) in a given breaker helps the computer determine if an electrical short is present, abstract, also see col 3, line 15-20, and Spiri teaches about the primary and secondary output)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  Spiri, to  configure the set of variables to include a combined current limit for the primary and secondary output, as taught by Gibbs, in order to use the power system to its allowable capacity with all the existing devices, avoid over-limit the system, and reduce the cost of the operation.

11. Claim  13 is rejected under 35 U.S.C. 103 as being unpatentable over Spiri (US 7,341,481)  in view of Han(CN2120395U)
With regard to claim 13, Spiri teaches all the limitations of claim 1, but not where the set of variables includes an overload delay for the secondary output.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  Spiri, to  configure the set of variables to include an overload delay for the secondary output , as taught by Han, in order to avoid the overload condition to damage the system, allow the operator to add delay to the overload, improve the flexibility of the operation system and enhance the user’s experience.

12. Claim  15 is rejected under 35 U.S.C. 103 as being unpatentable over Spiri (US 7,341,481)  in view of  Djenguerian (US20100194198A1)
With regard to claim 15, Spiri teaches all the limitations of claim 14, but not 
where the microcontroller unit has a programming mode where the termination threshold is set by connection of a secondary device to a first output.
However,  Djenguerian  teaches the microcontroller unit ( e.g., 615, Fig. 6) has a programming mode ( e.g., control scheme, [0053])where the termination threshold is set by connection of a secondary device to a first output. ([0053]Characteristic 704 is typical of an on/off control circuit with multiple power switch over current threshold levels and a state machine to determine which over current threshold to use in each load condition. This teaches threshold based on the load condition, which is the secondary device ( load) connected to the output).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  Spiri, to  configure the microcontroller unit to have a programming mode where the termination threshold is set by connection of a secondary device to a first output as taught by  Djenguerian, in order to use .

13. Claim  17 is rejected under 35 U.S.C. 103 as being unpatentable over Spiri (US 7,341,481)  in view of Lee (US8536733B2)
With regard to claim 17, Spiri teaches all the limitations of claim 14, but not the microcontroller has a host device mode whereby the microcontroller can control more than one control switch.
 However, Lee teaches the microcontroller ( e.g., 35, Fig. 3) has a host device mode whereby the microcontroller ( e.g., 35, Fig. 3) can control more than one control switch ( e.g., 22, Fig. 3) ( 35 can transmit information through 36 to 22 and control 22, see abstract and Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  Spiri, to configure the microcontroller to have a host device mode whereby the microcontroller can control more than one control switch,  as taught by Lee, in order to control the slave switch based on the condition of the host/master switch,  adaptively control the system to achieve best results and efficiency.

14. Claim  18 is rejected under 35 U.S.C. 103 as being unpatentable over Spiri (US 7,341,481)  in view of Holce(US20050099257A1)
With regard to claim 18, Spiri teaches all the limitations of claim 14, but not
the sensing circuit comprises a single relay.
	However, Holce teaches the sensing circuit comprises a single relay.
the sensing circuit ( e.g., 10, Fig. 1)comprises a single relay ( e.g., 12, Fig. 1).
.

15. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Spiri (US 7,341,481)  in view of Hornick (US7496460B2)
With regard to claim 19, Spiri  teaches a control switch comprising:
an input having two terminals ( see claim 1 of Spiri an input having two terminals; also 10, Fig. 1, has one terminal a neutral line, the other terminal is hot line); a first output  ( e.g., 20, Fig. 1)having two contacts ( WP1, WP2, Fig. 1), wherein a first of said two input terminals  ( neutral terminal, Fig. 1) is connected to a first of said two contacts ( e.g., WP2, Fig. 1) ( see claim 1 of Spiri, a first output having two contacts, wherein a first of said two input terminals is connected to a first of said two contacts) ; a second output ( e.g., 30, Fig. 1) having two contacts ( WP4, WP5, Fig. 1), wherein a first of said input terminals ( neutral terminal, Fig.1) is connected to said first of said two contacts ( WP5, Fig. 1) ( see claim 1 of Spiri a second output having two contacts, wherein a first of said input terminals is connected to said first of said two contacts); a sensing circuit ( e.g., T1, D1, R3, R4, C4 Fig. 1), comprising a first connection( 1A, Fig. 1) to the second of said two terminals ( hot line terminal, Fig. 1), and a second connection( e.g., 2A, Fig. 1) to the second of two contacts of said first output ( WP1, Fig. 1), and an output ( line hot out, Fig. 1) comprising DC voltage varying proportionally the current passing between said first and second connections ( see claim 1 of Spiri, a sensing circuit, comprising a first connection to the second of said two input terminals, and a second connection to the second of said two contacts of said first output, and an output comprising a DC voltage varying proportionally the current passing between said first and second connections); and, a microcontroller unit ( e.g., U1, Fig. 
Spiri does not teach the set of predetermined variables stored in a memory module.
However, Hornick  teaches the set of predetermined variables stored in a memory module ( see Fig. 1, 124, 122,Hornick).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  Spiri, to  store the variables in memory, as taught by  Hornick, in order to save the information in the memory and reuse it, reduce the operation time and avoid input the information again.

16. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Spiri (US 7,341,481)  and Hornick (US7496460B2) in further view of Nagy (US20150130330A1)
With regard to claim 20, the combination of Spiri and Hornick teaches all the limitations of claim 19.
Spiri does not teach a safe restart relay connected to the microcontroller unit and the first output.
Hornick teaches a switch ( e.g., 104, Fig. 1 ) connected to the microcontroller unit ( e.g., 110, Fig. 1) and the first output ( e.g., 107, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  claim 19, to  connect the relay with the microcontroller unit, as taught by  Hornick, in order to use the microcontroller to reduce the time for operation, implement a high-integrated system, improve the performance and reduce the cost.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  Spiri and Hornick, to  include a safe restart relay, as taught by  Nagy, in order to safely protect the restart load device, improve the safety feature of the system and avoid waste power.

17. Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Spiri (US 7,341,481)  and Bodner (US20110221271A1 )in further view of Nagy (US20150130330A1)
With regard to claim 21, the combination of Spiri and Bodner teaches all the limitations of claim 19.
Spiri does not teach a safe restart relay connected to the microcontroller unit and the first output.
Bodner teaches a relay ( e.g., 370 is relay Fig. 3A) connected to the microcontroller unit ( e.g., 350, Fig. 3A) and the second output ( e.g., 380, Fig. 3A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  claim 19, to  connect the relay with the microcontroller unit and the second output, as taught by  Bodner, in order to use the controller to reduce the time for operation, implement a high-integrated system, improve the performance and reduce the cost.
Further, Nagy teaches about safe restart relay ( e.g., 104, Fig. 3)connected to the output ( motor, 28, Fig. 3)(see abstract, relay protect uncontrolled restart).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the switch of  Spiri and Bodner, to  include a safe restart relay, as taught by  Nagy, in order to safely protect the restart of secondary device, improve the safety feature of the system and avoid waste power.
Conclusion
18. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang (US7830041B2) teaches about an automatically standby power cut-off
Dubose (US20100314949A1) teaches about If behavior of the current transformer secondary winding indicates that the outlet is drawing substantially no power from the AC power input, the switch facilitates disengaging of the current transformer primary from the outlet.
Nagai (US4298114) teaches about safety restart device.
Hirose (US 5731947) teaches about a relay controlled outlet

McNally (US20050052814A1)  teaches about an intelligent power distribution system with relay, normal operation mode and current sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
        /PINPING SUN/Primary Examiner, Art Unit 2836